Exhibit 99.1 FIRST SOUTHERN BANK, BATESVILLE, ARKANSAS Financial Statements For the Year Ended December 31, 2009 and Nine Months Ended September 30, 2010 (unaudited) and 2009 (unaudited) Page Table of Contents Number Report of Independent Registered Public Accounting Firm 2 Statements of Assets Acquired and Liabilities Assumed 3 Statements of Revenues and Direct Expenses 4 Notes to Financial Statements 5 Report of Independent Registered Public Accounting Firm Audit Committee, Board of Directors and Stockholders Southern Missouri Bancorp, Inc. Poplar Bluff, Missouri We have audited the accompanying statement of assets acquired and liabilities assumed by Southern Bank (a wholly owned subsidiary of Southern Missouri Bancorp, Inc.) as of December 31, 2009 and the related statement of revenues and direct expenses for the year then ended pursuant to the purchase and assumption agreement dated December 17, 2010. The Company's management is responsible for these financial statements. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. Our audit included examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the assets acquired and liabilities assumed as of December 31, 2009, and the results of its revenues and direct expenses for the year ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America. /s/ BKD LLP Decatur, Illinois March 2, 2011 First Southern Bank, Batesville, Arkansas Statements of Assets Acquired and Liabilities Assumed September 30, 2010 and December 31, 2009 (in thousands) (unaudited) September 30, 2010 December 31, 2009 Assets Acquired Cash and cash equivalents $ $ Loans Allowance for loan losses ) ) Net loans Interest receivable Other assets Total assets acquired $ $ Liabilities Assumed Deposits: Demand $ $ Interest-bearing non-maturity Time Total deposits Borrowed funds Interest payable and other liabilities Total liabilities assumed $ $ Commitments and Contingent Liabilities (Excess) deficit of liabilities assumed over assets acquired $ ) $ See accompanying notes to financial statements. First Southern Bank, Batesville, Arkansas Statements of Revenues and Direct Expenses For the year ended December 31, 2009 and Nine Months Ended September 30, 2010 and 2009 (in thousands) (Unaudited) Year Ended Nine Months Ended December 31, 2009 September 30, 2010 September 30, 2009 Interest income: Interest and fees on loans $ $ $ Other interest earned 7 10 3 Total interest income Interest expense: Interest on deposits Interest on borrowings 83 53 Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Service charges Other 3 63 1 Total other income Other expense: Salaries and employee benefits Occupancy, equipment, and data processing Deposit insurance premiums Printing and office supplies 68 60 34 Legal and professional 88 Marketing and promotion 60 50 Foreclosed assets, net 80 28 46 Other Total other expense Total direct revenue in excess of (less than) direct expenses $ ) $ ) $ ) See accompanying notes to financial statements. First Southern Bank, Batesville, Arkansas Notes to Financial Statements (Table dollar amounts in thousands, except share data) Note 1 – Summary of Significant Accounting Policies Basis of Accounting and Consolidation The accompanying financial statements include the accounts of First Southern Bank, Batesville, Arkansas (the “Acquired Entity”), that were acquired and assumed by Southern Bank, a state-chartered trust with banking powers and a wholly-owned subsidiary of Southern Missouri Bancorp, Inc. (“the Company”). The accounting and reporting policies of the Acquired Entity conform to accounting principles generally accepted in the United States of America.Following is a description of the more significant of these policies. Prior to December 17, 2010, the Acquired Entity operated as a financial institution with headquarters in Batesville, Arkansas, with a branch in Searcy, Arkansas.Accordingly, these financial statements are presented based on information as previously maintained and provided by the Acquired Entity for its operations. The financial statements presented are not a full set of financial statements, but rather they present assets acquired and liabilities assumed and revenues and direct expenses attributable to the acquired operations. Further, in accordance with a request for relief submitted to the Securities and Exchange Commission, to which the staff of the Securities and Exchange Commission informed the Company that it would not object, the information provided is in lieu of certain historical financial information of the Acquired Entity required by Rule 8-04 and Article 11 of Regulation S-X, given that the Acquired Entity had a significant amount of assets and liabilities that were not acquired by the Company in the transaction.Assets that were not acquired and excluded from the statements of assets acquired and liabilities assumed were investment securities, deferred income taxes receivable, investment income receivable, fixed assets, and prepaid FDIC deposit insurance assessments.Liabilities that were not assumed and excluded from the statements of assets acquired and liabilities assumed were brokered certificates of deposit, income taxes payable, and accrued interest payable on brokered certificates of deposit.The statements of revenues and direct expenses excluded interest income on investment securities that were not purchased and interest expense on brokered certificates of deposit that were not assumed.The statements of revenues and direct expenses include depreciation and expenses related to the fixed assets and FDIC deposit insurance assessments. The statements of revenues and direct expenses exclude income taxes, as these relate to the Acquired Entity as a distinct, stand-alone entity, both in the periods reported therein and in prior periods. As such, the financial statements presented are not indicative of the financial condition or results of operations of the Acquired Entity going forward due to omission of various expenses, changes in business practices, and recognition of fair market value adjustments recognized with the acquisition. Current Economic Conditions The current protracted economic decline continues to present financial institutions with circumstances and challenges, which in some cases have resulted in large and unanticipated declines in the fair values of investments and other assets, constraints on liquidity and capital and significant credit quality problems, including severe volatility in the valuation of real estate and other collateral supporting loans. The accompanying financial statements have been prepared using values and information currently available regarding the Acquired Entity as acquired by the Company. Given the volatility of current economic conditions, the values of assets and liabilities recorded in the financial statements could change rapidly, resulting in material future adjustments in asset values, the allowance for loan losses and capital that could negatively impact the Company’s ability to meet regulatory capital requirements and maintain sufficient liquidity. Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Actual results could differ from those estimates. Material estimates that are particularly susceptible to significant change relate to the determination of the allowance for loan losses, valuation of real estate acquired in connection with foreclosures or in satisfaction of loans, and fair value of financial instruments. Cash and Cash Equivalents The Acquired Entity considers all liquid investments with original maturities of three months or less to be cash equivalents.At December 31, 2009, and September 30, 2010 (unaudited), cash equivalents consisted primarily of federal funds sold. The financial institutions holding the Acquired Entity’s noninterest-bearing accounts are participating in the FDIC’s Transaction Account Guarantee Program.Under that program, through December 31, 2010, all noninterest-bearing transaction accounts are fully guaranteed by the FDIC for the entire amount in the account.The program was effectively replaced by amendments to the deposit insurance regulations pursuant to the Dodd-Frank Wall Street Reform and Consumer Protection Act, providing for unlimited deposit insurance for noninterest-bearing transaction accounts through December 31, 2012. The Acquired Entity maintains a deposit account with the Federal Home Loan Bank of Dallas (FHLB).Funds on deposit with the FHLB are not insured by the FDIC.At December 31, 2009, and September 30, 2010 (unaudited), funds on deposit with the FHLB totaled $189,000 and $225,000, respectively. Loans Loans that management has the intent and ability to hold for the foreseeable future or until maturity or payoffs are reported at their outstanding principal balances adjusted for unearned income, charge-offs, the allowance for loan losses, andany unamortized deferred fees or costs on originated loans. For loans amortized at cost, interest income is accrued based on the unpaid principal balance.Loan origination fees, net of certain direct origination costs, as well as premiums and discounts, are deferred and amortized as a level yield adjustment over the respective term of the loan. The accrual of interest on mortgage and commercial loans is discontinued at the time the loan is 90 days past due unless the credit is well-secured and in process of collection.Past due status is based on contractual terms of the loan.In all cases, loans are placed on nonaccrual or charged off at an earlier date if collection of principal or interest is considered doubtful. All interest accrued but not collected for loans that are placed on nonaccrual or charged off are reversed against interest income.The interest on these loans is accounted for on the cash-basis or cost-recovery method, until qualifying for return to accrual.Loans are returned to accrual status when all the principal and interest amounts contractually due are brought current and future payments are reasonably assured. Allowance for Loan Losses The allowance for loan losses is established as losses are estimated to have occurred through a provision for loan losses charged to income.Loan losses are charged against the allowance when management believes the uncollectability of a loan balance is confirmed.Subsequent recoveries, if any, are credited to the allowance. The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectability of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to evaluation is inherently subjective as it required estimates that are susceptible to significant revision as more information becomes available. The allowance consists of allocated and general components.The allocated component relates to loans that are classified as impaired.For those loans that are classified as impaired, an allowance is established when the discounted cash flows, collateral value or observable market price of the impaired loan is lower than the carrying value of that loan.The general component covers nonclassified loans and is based on Arkansas State Bank Department ratios and expected loss given default derived from the Acquired Entity’s internal risk rating process.Historical charge-off experience is not used due to the Acquired Entity’s short history.Other adjustments may be made to the allowance for pools of loans after an assessment of internal or external influences on credit quality that are not fully reflected in the historical loss or risk rating data. A loan is considered impaired when, based on current information and events, it is probable that the Acquired Entity will be unable to collect the scheduled payments of principal and/or interest when due according to the contractual terms of the loan agreement.Factors considered by management in determining impairment include payment status, collateral value and the probability of collecting scheduled principal and interest payments when due.Loans that experience insignificant payment delays and payment shortfalls generally are not classified as impaired.Management determines the significance of payment delays and payment shortfalls on a case-by-case basis, taking into consideration all of the circumstances surrounding the loan and the borrower, including the length of the delay, the reasons for the delay, the borrower’s prior payment record and the amount of the shortfall in relation to the principal and interest owed.Impairment is measured on a loan-by-loan basis for commercial and construction loans by either the present value of expected future cash flows discounted at the loan’s effective interest rate, the loan’s obtainable market price or the fair value of the collateral if the loan is collateral dependent. Groups of loans with similar risk characteristics, including individually evaluated loans not determined to be impaired, are collectively evaluated for impairment based on the group’s historical loss experience adjusted for changes in trends, conditions and other relevant factors that affect repayment of the loans.Accordingly, the Acquired Entity does not separately identify individual consumer and residential loans for impairment measurements. Premises and Equipment Fixed assets were not acquired by the assuming institution in the purchase and assumption agreement with the FDIC.However, Southern Bank has the option to purchase fixed assets at fair value as determined by an independent appraisal.The fixed assets were excluded from the statements of assets acquired and liabilities assumed; however, the related expenses, including depreciation, are included in the statements of revenues and direct expenses. Depreciation is charged to expense using the straight-line method over the estimated useful lives of the assets.Leasehold improvements are depreciated using the straight-line method over the terms of the respective leases or the estimated useful lives of the improvements, whichever is shorter.Expected terms include lease option periods to the extent that the exercise of such options is reasonably assured. Long-lived Asset Impairment The Acquired Entity evaluates the recoverability of the carrying value of long-lived assets whenever events or circumstances indicate the carrying amount may not be recoverable.If a long-lived asset is tested for recoverability and the undiscounted estimated future cash flows expected to result from the use and eventual disposition of the asset is less than the carrying amount of the asset, the asset cost is adjusted to fair value, and an impairment loss is recognized as the amount by which the carrying amount of a long-lived asset exceeds its fair value. No asset impairment was recognized during the year ended December 31, 2009, or the nine-month period ended September 30, 2010 (unaudited). Adoption of New Accounting Guidance The following paragraphs summarize the impact of new accounting pronouncements: In July 2010, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2010-20, “Receivables (Topic 310) – Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses,” which requires significant new disclosures about the allowance for credit losses and the credit quality of financing receivables.The requirements are intended to enhance transparency regarding credit losses and the credit quality of loan and lease receivables.Under this statement, allowance for credit losses and fair value are to be disclosed by portfolio segment, while credit quality information, impaired financing receivables and nonaccrual status are to be presented by class of financing receivable.Disclosure of the nature, extent, and financial impact and segment information concerning troubled debt restructurings will also be required.The disclosures are to be presented at the level of disaggregation that management uses when assessing and monitoring the portfolio’s risk and performance.ASU 2010-20 is effective for interim and annual reporting periods after December 15, 2010. In January 2010, the FASB issued ASU No. 2010-06, “Fair Value Measurement and Disclosures (Topic 820) – Improving Disclosures about Fair Value Measurements.”ASU 2010-06 amends the fair value disclosure guidance.The amendments include new disclosures and changes to clarify existing disclosure requirements.ASU 2010-06 was effective for interim and annual reporting periods beginning after December 15, 2009, except for the disclosures about purchases, sales, issuances, and settlements of Level 3 fair value measurements.Those disclosures are effective for fiscal years beginning after December 15, 2010, and for interim periods within those fiscal years. Note 2 – Loans Categories of loans include: (unaudited) September 30, December 31, Mortgage loans on real estate Residential 1-4 family $ $ Commercial Construction Second mortgage Total mortgage loans on real estate Commercial loans Consumer installment loans Total loans Less: allowance for loan losses Net loans $ $ Activity in the allowance for loan losses was as follows: (unaudited) September 30, December 31, Balance, beginning of year $ $ Provision charged to expense Loans charged off ) ) Recoveries 14 2 Balance, end of year $ $ A loan is considered impaired, in accordance with the impairment accounting guidance (ASC 310-10-35-16), when, based on current information and events, it is probable the Acquired Entity will be unable to collect all amounts due from the borrower in accordance with the contractual terms of the loan.Impaired loans include nonperforming commercial loans, but also include loans modified in troubled debt restructurings where concessions could include a reduction in the interest rate on the loan, payment extensions, forgiveness of principal, forbearance or other actions intended to maximize collection. Included in certain loan categories in the impaired loans are troubled debt restructurings that were classified as impaired.At September 30, 2010 (unaudited), performing troubled debt restructurings were $1,195,000, as compared to an immaterial amount at December 31, 2009.Nonperforming troubled debt restructurings were immaterial at September 30, 2010 (unaudited), and December 31, 2009. The following table presents impaired loans of the Acquired Entity at September 30, 2010 (unaudited), and December 31, 2009.This table excludes performing troubled debt restructurings. (unaudited) September 30, December 31, Impaired loans without a valuation allowance $ $ Impaired loans with a valuation allowance Total impaired loans $ $ Valuation allowance related to impaired loans $ $ Total non accural loans $ $ Total loans past due 90 days or more still accruing $
